     Case 20-10752-abl       Doc 51      Entered 07/31/20 17:18:33        Page 1 of 3



1    Philip Bentley, Esq. (Admitted Pro Hac Vice)
     NewYorkBarNo.1992627
 2   KRAMER LEVIN NAFfALIS & FRANKEL LLP
     1177 Avenue ofthe Americas
 3   New York, New York 10036
     Telephone: (212) 715-9100
 4   Fax: (212) 715-8000
     Email: pbentley@kramerlevin.com
 5
     Attorneys for the City of
 6   Kansas City, Missouri
 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                                         DISTRICT OF NEVADA
 9
                                                    ***
10   Inre:                                                     Case No. 20-10752-ABL
11           JIMENEZ ARMS, INC.,                               Chapter?
12                          Debtor.
13 Ii================'
14
                 DESIGNATION OF LOCAL COUNSEL AND CONSENT THERETO
15
             The undersigned, attorney for the City of Kansas City, Missouri, creditor ·herein,_ has
16
     submitted to the Court a "Verified Petition for Permission to Practice in this Case Only." Not being
17
     admitted to the bar of this Court, and not maintaining an office in the District of Nevada for the
18                                                         I
     practice offaw, he believes it to be in the bests int�rests of the client to designate Ba.rt K. Larsen,
19
     Esq., attorney at law, member ofthe State Bar ofNevada and previously admitted to practice before
20
     the above-entitled Court, as associate local counsel in this action. The address of said designated
21                                                    /
                                                     ,,
     Nevada counsel is:
22                                           Bart �: Larsen, Esq.
                                                 SHEA LARSEN
23                                   1731 Village Center Circle, Suite 150
                                          Las V,egas, Nevada 89134
24                                               (702)741-7432
                                            ·.' blarsen@shea.law
25
             By this designation the undersjgned attorneys and party agree that all documents and papers
26
     issued out of this Court in the above-entitled �ase. may be served on the designated local counsel.
                                          I
27
     Further, said local counsel shall be responsible for proVIding_ �opies of the same to the co-counsel.
28
                                                                      -�
                                              Page 1 of3
Case 20-10752-abl   Doc 51   Entered 07/31/20 17:18:33    Page 2 of 3




                                            /s/ Philip Bentley Esq.
             Case 20-10752-abl        Doc 51     Entered 07/31/20 17:18:33         Page 3 of 3
(J'.
 r




        1                                      CERTIFICATE OF SERVICE
        2           I hereby certify that on July 31, 2020, I electronically transmitted the foregoing
       3     DESIGNATION OF LOCAL COUNSEL AND CONSENT THERETO to the Office of the Clerk
       4     of the Baajauptcy Court, using the CM/ECF System, for filing and transmittal of a Notice of
        5    Electronic Filing to the CM/ECF registrants listed for this matter.
        6.
        7                                                  By: Isl Bart K. Larsen, Esq�
       8
       9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

                                                     Page3 of3
